                          THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DNISION

JOSEPH WALSH,
                                                  No. 3:17-cv-01899-PK
            Plaintiff,

       v.                                         OPINION AND ORDER


CITY OF PORTLAND, et al.,

            Defendants

PAP AK, Magistrate Judge:

       Prose Plaintiff Joseph Walsh brings this civil rights action against Defendants City of

Portland, Mayor Ted Wheeler, and the Portland Police Bureau, alleging that Defendants violated

his First Amendment rights during a protest on June 4, 2017, in downtown Po1iland.

Defendants previously moved to dismiss the Complaint for failure to state a claim. I granted

Defendants' motion with prejudice as to the Po1iland Police Bureau, and without prejudice as to

Wheeler and the City of Po1iland, and allowed Plaintiff leave to file an amended complaint.

Order, ECF No. 22.



Page -1-      OPINION AND ORDER
        Plaintiff has filed a document entitled, "Response to Judge's Order conceming Plaintiffs

amended complaint conecting the deficiencies noted in the Court's Order." ECF No. 24. I

construe this document as Plaintiffs Amended Complaint. ECF No. 26.

        Defendants now move to dismiss the Amended Complaint. ECF No. 25. Plaintiff has

not responded. I grant the Motion to Dismiss with prejudice.

                                            BACKGROUND

        An amended complaint generally supersedes the original complaint. See Hal Roach

Studios, Inc. v. Richard Feiner and Co., 896 F.2d 1542, 1546 (9th Cir. 1990). However, because

here Plaintiff represents himself and has not formally moved to amend the original Complaint, I

treat Plaintiffs filings, including the initial Complaint, response brief, and Amended Complaint,

as comprising one complaint.

        In his initial Complaint, Plaintiff alleges:

        On June 4, 2017, I attended a large protest located in Chapman Park, Lowsdale
        Park and in front of City Hall.[1] I am a 75 yr. old veteran who is on 24/7 oxygen
        and is in poor health. I was attacked without notice by the Portland police using
        unknown chemical weapons. I had to be removed from the park before permanent
        damage was done to me.

Comp!. 5, ECF No. 2.

        In his response brief, Plaintiff alleges:

        The first indication that I had that something was wrong was a cloud of smoke
        coming towards us from Teny Shrunk Park[2] which was across the street from
        where we were sitting on the benches. I was pulled out of the park by Malcolm


        1
        Defendants state that Plaintiff is apparently referring to Chapman Square and Lownsdale
Square. Defs.' Mot. Dismiss 2 n.l, ECF No. 15.
        2
          Defendants state that they "assume that Plaintiff is referring to Terry Schrunk Plaza, which is
located across SW Madison St. from Chapman Square." Defs.' Reply 2 n.2.

Page -2-     OPINION AND ORDER
        Chaddock who was in a panic because he feared for my health. We went two
        blocks to 4th Avenue and Mr. Chaddock got his private truck and took me out of
        the area. I was shaken and wondered for the next few days what would be the
        result of being exposed to this chemical. As we departed the park the police fired
        rubber bullets and used concussion grenades. We were all now terrified that we
        would be arrested or seriously injured by the actions of the police.

Pl.'s Resp. 3 (unpaginated document), ECFNo. 19. In the Amended Complaint, Plaintiff states

that "the police" "did attack me and others as we sat on a bark bench." Am. Comp!. 4

(unpaginated document). Plaintiff further states,

       The fact that a friend dragged me out of the park and up two blocks to get out of
       the way of the tear gas and whatever chemicals the police deployed should not be
       used as a viable defense. The fact that I did not show immediate damage should
       not be used to say I was not hmi or there is no claim. The psychological effects
       alone have been intense. I rarely leave my home now and only attend meetings
       that would appear safe from the police, City Counsel and County Commissioner
       hearings. IfI do attend a protest, as soon as the robo cops arrive I leave ....

Am. Comp!. 4. Plaintiff also states, "My ability to walk has diminished to such an extent that

walking 100 ft without stopping is difficult. . . . . The running of the two blocks was

monumental for me and did permanent damage to my lungs." Am. Comp!. 4. Plaintiff states

that he "will produce medical evidence" that he "now [wo11'ies) each time [he goes) out." Am.

Comp!. 4.

       As to Wheeler, in the Amended Complaint, Plaintiff alleges that during the protest,

Wheeler "was in the Command Center" acting both as mayor and the commissioner of police.

Am. Comp!. 1. Plaintiff alleges that Wheeler refused "to issue a permit to the Patriot Prayer

group," which according to Plaintiff shows Wheeler's bias. Am Comp!. 2. Plaintiff does not,

however, allege that he is associated with the Patriot Prayer group. Plaintiff asserts that "even if

[Wheeler) told all in the Command Center that he was there to observe, as Mayor and Police



Page -3-     OPINION AND ORDER
Commissioner he had an obligation to stop any act that would violate the very oath he took when

he became the Mayor of Po1tland." Am. Compl. 2.

        As to the City of P01tland (the City), Plaintiff quotes the City Charter on police conduct

during demonstrations. Am. Comp!. 3. Plaintiff asse1ts that the police and the City violated the

Charter's guidelines for police conduct, including by the use of"chemical agents" without giving

Plaintiff"proper notice." Am. Comp!. 4, 5.

        For relief, Plaintiff seeks "a pennanent injunction against the City of P01tland in the use

of chemical warfare against their citizens." Comp!. 6. Plaintiff also seeks $500,000 in damages

"because of the severity of the action taken by the" P01tland Police Bureau." Comp!. 6.

MOTIONS TO DISMISS FOR FAILURE TO STATE A CLAIM UNDER RULE 12(B)(6)

        A complaint must contain "a short and plain statement of the claim showing that the

pleader is entitled to relief." Fed. R. Civ. Pro. 8(a)(2). A complaint that fails to comply with

Rule 8 is subject to dismissal under Rule 12(b)(6). "To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, 'to state a claim to relief that is plausible

on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell All. Cmp. v. Twombly,

550 U.S. 544, 570 (2007)). To show plausibility, the plaintiff must do more than show "a sheer

possibility that a defendant has acted unlawfully." Id. The comt is not required to accept a

complaint's legal conclusions. Id. "Dismissal is proper when the complaint does not make out a

cognizable legal theo1y or does not allege sufficient facts to suppo11 a cognizable legal theory."

Chubb Custom Ins. Co. v. Space Sys./Loral Inc., 710 F.3d 946, 956 (9th Cir. 2013). Bare

asse1tions that amount to nothing more than a "formulaic recitation of the elements" of a claim

"are conclusory and not entitled to be assumed tiue." Iqbal, 556 U.S. at 680-81. Even under the


Page -4-     OPINION AND ORDER
liberal pleading standard of Rule 8(a)(2), "a plaintiffs obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do." Twombly, 550 U.S. at 555 (internal citations and

quotation marks omitted). "Determining whether a complaint states a plausible claim for relief ..

. [is] a context-specific task that requires the reviewing comt to draw on its judicial experience

and common sense." Iqbal, 556 U.S. at 679.

       The comt should construe the pleadings of a pro se litigant more leniently than those

drafted by a lawyer. See Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987). '"Unless it is

absolutely clear that no amendment can cure the defect, ... a pro se litigant is entitled to notice

of the complaint's deficiencies and an opportunity to amend prior to dismissal of the action."'

Garity v. APWU Nat'l Labor Org., 828 F.3d 848, 854 (9th Cir. 2016) (quoting Lucas v. Dep 't of

Corr., 66 F.3d 245,248 (9th Cir. 1995) (per curiam) (alteration in Garity)). However, when

constrning a pro se litigant's pleading, the comt "may not supply essential elements" of a claim

that were not pleaded. Chapman v. Pier I Imports (U.S.) Inc., 631 F.3d 939, 954 (9th Cir. 2011)

(en bane) (citation and quotation marks omitted).

                                          DISCUSSION

       As I did in my prior order, I construe Plaintiffs civil rights claims as being brought under

42 U.S.C. § 1983. "To state a claim under§ 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law." West v. Atkins, 487 U.S.

42, 48 (1988).

       Plaintiff cites the First Amendment, which protects activities such as demonstrations and


Page -5-    OPINION AND ORDER
protest marches. Collinsv. Jordan, 110F.3d 1363, 1371 (9thCir.1996). To establish a

violation of the First Amendment, a plaintiff must show: "(I) he engaged in activity that is

constitutionally protected; (2) as a result, he was subjected to adverse action by the defendant that

would chill a person of ordinary fimmess from continuing to engage in the protected activity; and

(3) there was a substantial causal relationship between the constitutionally protected activity and

the adverse action." Blair v. Bethel Sch. Dist., 608 F.3d 540, 543 (9th Cir.2010) (citing Pinard v.

Clatskanie Sch. Dist. 6J, 467 F.3d 755, 770 (9th Cir. 2006)).

I. Wheeler

       A. Official Capacity

       In the prior order, I concluded that Wheeler should be dismissed as a defendant to the

extent that he is named in his official capacity as mayor and police commissioner. Order 5.

Plaintiffs Amended Complaint includes further allegations that Wheeler was acting in his

official capacity as both mayor and commissioner of police. I adhere to my conclusion that

Plaintiffs official capacity claim against Wheeler must be dismissed because Plaintiff names the

City as a defendant. See Vance v. Cty. ofSanta Clara, 928 F. Supp. 993,996 (N.D. Cal.1996)

("if individuals are being sued in their official capacity as municipal officials and the municipal

entity itself is also being sued, then the claims against the individuals are duplicative and should

be dismissed"); Butler v. Elle, 281 F.3d 1014, 1023 n.8 (9th Cir. 2002) ("Section 1983 claims

against government officials in their official capacities are really suits against the governmental

employer because the employer must pay any damages awarded.").

       B. Individual Capacity

       Plaintiff also brings a claim against Wheeler in Wheeler's individual capacity. In the


Page -6-     OPINION AND ORDER
prior order, I concluded that Plaintiff had not stated a claim against Wheeler in his individual

capacity. After reviewing Amended Complaint, I conclude that Plaintiff has not cured the

defects noted in my prior order, so dismissal of his individual capacity claims against Wheeler

must be with prejudice.

        "Government officials may not be held liable for the unconstitutional conduct of their

subordinates under a theory ofrespondeat superior." Iqbal, 556 U.S. at 676. Coutts have found

supervisors liable under § 1983 when "the supervisor 'was personally involved in the

constitutional deprivation or a sufficient causal connection exists between the supervisor's

unlawfol conduct and the constitutional violation."' Edgerly v. City and Cty. ofSan Francisco,

599 F.3d 946,961 (9th Cir.2010) (quoting Lolli v. Cty. of Orange, 351 F.3d 410,418 (9th Cir.

2003) (farther citation omitted)). However, "the mere fact that a defendant possesses supervisoty

authority is insufficient to demonstrate liability for failure to supervise under§ 1983." Voge/fang

v. Capra, 889 F. Supp. 2d 489,502 (S.D.N.Y. 2012) (quotation marks and citation omitted). To

survive a motion to dismiss, the plaintiffs allegations "must be individualized and focus on the

duties and responsibilities of each individual defendant whose acts or omissions are alleged to

have caused a constitutional deprivation." Leer v. 1vfurphy, 844 F.2d 628, 633 (9th Cir. 1988)

(citations omitted).

       This comt must dismiss civil rights claims against a supervising official if the plaintiff

fails to allege specifically how the supervisor violated his or her rights. For example, in an action

brought by protestors alleging that law enforcement officers used excessive force against them,

the Ninth Circuit dismissed the protestors' claims against two supervisors (the superintendent of

the Oregon State Police (OSP) and the regional captain of the OSP), explaining that the


Page -7-     OPINION AND ORDER
"protestors make no allegation that the supervisors took any specific action resulting in the use of

excessive force by police officers on the scene of the anti-Bush demonstration." kfoss v. US.

Secret Serv., 711 F.3d 941, 968 (9th Cir. 2013) (ivfoss), rev 'don other grounds sub nom. Wood v.

1vfoss, 572 U.S. 744 (2014); see also Alvarez-Orellana v. City ofAntioch, No. C-12-4693, 2013

WL 3989300, at *6 (N.D. Cal. Aug. 2, 2013) (rejecting the plaintiffs' "concluso1y allegations

that [the sheriff! knew or should have known that his subordinates were engaging in a pattern or

practice of not complying" with the law).

       Here, Plaintiff argues that discove1y "will show the court that Wheeler was intimately

involved with most, if not all the decisions that were made concerning the policing of the protest

on June 4th, 2017." Am. Comp!. 1. Plaintiff asserts that Wheeler "should have prevented the

deployment of any chemical weapons against non-violent protesters." Am. Comp!. 2.

       Plaintiffs Amended Complaint, considered with his other pleadings, does not specifically

allege that Wheeler personally took pmi in the alleged deprivation of his rights, or that Wheeler

knew of the alleged deprivations and failed to prevent them. Aside from his speculation about

what discovery might reveal, Plaintiff has alleged only that Wheeler was present in the

"command center" on the day of the protest. Plaintiffs conclusmy allegations do not meet the

standards set by Twombly and Iqbal to survive a motion to dismiss and allow a plaintiff to

proceed with discovery. The Supreme Comi has explained that Federal Rule of Civil Procedure

8 "marks a notable and generous departure from the hyper-technical, code-pleading regime of a

prior era, but it does not unlock the doors of discove1y for a plaintiff armed with nothing more

than conclusions." Iqbal, 556 U.S. at 678-79. In 1vfoss, the cou1i ruled that a plaintiffs

allegations must be more than "merely recitations of the organizational role of [the]


Page -8-    OPINION AND ORDER
supervisors." 711 F.3d at 968. Here, as was true in 1vfoss, Plaintiff makes "no allegation that the

supervisors took any specific action resulting in the use of excessive force by police officers on

the scene." Id. "It is insufficient for a plaintiff only to allege that supervisors knew about the

constitutional violation and that they generally created policies and procedures that led to the

violation, without alleging 'a specific policy' or 'a specific event' instigated by them that led to

the constitutional violations." Cox v. California Forensic 1vfed. Grp., No. 14-cv-04662-KAW,

2015 WL 237905, at *1 (N.D. Cal. Jan. 14, 2015) (quoting Hydrickv. Hunter, 669 F.3d 937,942

(9th Cir. 2012)). Futihermore, for the reasons discussed below, Wheeler cannot be liable as a

supervisor when Plaintiff has failed to state a claim that his constitutional rights were violated.

Even if Plaintiff could show that Wheeler approved the use of tear gas, Plaintiff himself was not

exposed to tear gas or any other alleged police ordnance. See Jackson v. City ofBremerton, 268

F.3d 646,653 (9th Cir. 2001) (supervisor cannot be liable under§ 1983 when no constitutional

violation occurred). I conclude that Plaintiffs claim against Wheeler must be dismissed with

prejudice because allowing further amendments would be futile.

II. City of Portland

       Plaintiff names the City as a defendant. In this comi' s prior order, I dismissed Plaintiffs

claim against the City without prejudice.

       In addition to the allegations in the original Complaint and the response brief, Plaintiffs

Amended Complaint alleges that he suffered psychological and physical harm after running two

blocks to avoid smoke. However, other than conclusory statements, Plaintiff does not allege that

police officers attacked him personally or threatened to do so, or that he was ever exposed to tear

gas or any other ordnance. Without specific allegations that he suffered injury or the imminent


Page -9-     OPINION AND ORDER
threat of injury at the hands of the police, Plaintiffs conclusory allegation that police "did attack

me and others as we sat on a park bench" does not state a claim. See Clegg v. Cult Awareness

Network, 18 F.3d 752, 754-55 (9th Cir. 1994) ("the court is not required to accept legal

conclusions cast in the fonn of factual allegations if those conclusions cannot reasonably be

drawn from the facts alleged"). Nor can Plaintiff, a non-lawyer, assert the rights of other

protesters who were allegedly exposed to tear gas or other chemicals. See Simon v. Hartford

Life, Inc., 546 F.3d 661,664 (9th Cir. 2008); see also Jackson, 268 F.3d at 653 n.4 ("Because

Jackson was not a witness to, nor involved in, this specific incident, she does not have standing

to assert this claim and cannot competently testify that it even occmTed."). Plaintiffs speculative

and subjective fears of future police actions against protesters are not sufficient to support his

claim for injunctive relief against the City. See Laird, 408 U.S. at 13-14 ("Allegations of a

subjective 'chill' are not an adequate substitute for a claim of specific present objective harm or a

tlu-eat of specific future haim .... ").

        Plaintiffs Amended Complaint quotes City policies on police conduct, and alleges that

police officers' "disregard for their own rules and regulations worked out over years of

monitoring by the Dept. of Justice for excessive force was evident throughout the day. After my

escape the PPB a1Tested and held over 300 citizens in what is called a kettle." Am. Comp!. 5. 3

Plaintiffs Amended Complaint also alleges that the police "directed their actions against me

because I was in their way and they were going to remove me one way or the other." Am.

Comp!. 5.



        3
        As Plaintiff notes, the so-called "kettling" of protestors by Portland police at the June 4, 2017,
demonstration is the subject ofa class action lawsuit. Haber v. City ofPortland, No. 3:17-cv-01827-JR.

Page -10-    OPINION AND ORDER
       Plaintiff's allegations in the Amended Complaint do not cure the deficiencies noted in

this court's prior order. By his own account, Plaintiff was blocks away from the alleged

incidents of excessive force. I conclude that allowing Plaintiff to file a second amended

complaint to cure the defects in his pleadings would be futile. Defendants' Motion to Dismiss

the Amended Complaint must be granted with prejudice.

                                        CONCLUSION

       Defendants' Motion to Dismiss Amended Complaint, ECF No. 25, is GRANTED with

prejudice.




                                              onorable Paul Pap
                                             United States Magistrate Judge




Page -11-    OPINION AND ORDER
